DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 12, 16 and 20 are objected to because of the following informalities:  the word “its” is technically permitted, but the term’s use can create an issue, because it begs the question of what “its” refers back to, which can create confusion about the scope of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 13 rejected under 35 U.S.C. 112(b) 
Claim 1 (and hence claims 2-19) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the last paragraph of claim 1, two or three phrases contradict one another either completely or in a way that makes the scope of the claim confusing to ascertain.  First, “the tap installation comprises an engaging member” (claim 1, last 3-4 lines) and the engaging member is “provided on the tap head or the tap installation” (claim 1, 3rd to last line) and then in the last line states “and in that the engaging member is provided on the tap housing.” (claim 1 last line).  Reviewing the applicant’s specification, the tap installation is element 1 (the overall device), the tap head is element 3, and the tap housing is element 2.  Now it is possible to interpret the phrase “tap installation” 1 to include the tap housing in the last line (the tap installation is presented as a “comprising” format), but if so, it is confusing why the phrase “provided on the tap head or the tap installation” listed the tap head at all, because the tap installation includes the tap head already, as well as the tap housing (see the first 5 lines of claim 1).  So if claim 1 is interpreted one way, the engaging member is located one two different elements at the same time, but interpreted a different way, claim 1 simply states that the engaging member is provided on the tap housing, and that part of the last paragraph is superfluous and confusing at best.  Since the written opinion of the PCT allowed the claims based upon the last line of claim 1, it is not a peripheral issue, but must be resolved as clearly as possible.  The applicant is encouraged to contact the examiner to 
Allowable Subject Matter
Claims 1-19 are allowed PENDING THE RESOLUTION OF THE outstanding 112 issues.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of all of the claims (again pending the resolution of the 112 issues) is the inclusion of limitations not found in the prior art, those being: “the engaging member is provided on the tap housing”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
Any time that claims are allowed on a first office action, it is important to try to make the record clear as possible, and that includes sharing some of the thoughts of the examiner (such as “why wasn’t claim 1 rejected?”).  After a consultation, the examiner and the primary examiner both agree that the closest piece of art (Rasmussen, EP 2213614A, furnished in the IDS in English) is the same one used in the PCT’s written opinion.  A tap installation (see figure 1) has a tap housing 12, 24 and a tap head 18 that has a liquid channel (the space inside the tap head 18 in figure 3A) with an inlet (near 34) and an outlet (near 36 in figure 3A), and a valve receiving slot (the liner 28 and the valve 30 are assembled to one another, and the valve receiving 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.P.B/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
03/15/2021